DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.
In re pages 7-9, Applicant argues that the cited references do not teach all the limitations of the claims. In particular, Applicant asserts that Deshpande does not disclose metadata specifying a six degree of freedom viewing region, where the metadata comprises first viewing region type data indicating a type of the viewing region, as recited in claim 1
In response, the Examiner respectfully disagrees. Deshpande discloses techniques for signaling position information in a virtual reality application (Deshpande: paragraph [0001]) by the use of omnidirectional video with a subset area corresponding to a current user’s field of view (Deshpande: paragraph [0028]). As taught by Deshpande, a shape type value may be used to specify a sphere associated with this viewing region (Deshpande: paragraphs [0052] through [0054]). In this manner, Deshpande discloses metadata comprises a first viewing region type data indicating a type of the viewing region, as recited in claim 1.
Applicant asserts that this viewing region is not a six degree of freedom viewing region. However, Deshpande teaches that the viewing sphere may be defined by coordinate axes defining back-to-front, side-to-side, and up-and-down directions (Deshpande: paragraph [0035]). This permits, as taught by Deshpande, a user to get an immersive VR experience in six degrees of freedom (Desphande: paragraph [0282]). Thus, the viewing regions signaled in Deshpande may be associated with six degree of freedom viewing regions. In this manner, Deshpande discloses that the viewing region specified by the metadata is a six degree of freedom viewing region, as recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 7, 10, 11, 12, 13, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deshpande (US 2021/0377571, referred to herein as “Deshpande”).

Regarding claim 1, Deshphande discloses: A decoding method for decoding video data for three- dimensional (3D) immersive media (Deshpande: paragraphs [0004] through [0005]), the method comprising:
accessing immersive media data (Deshpande: Fig. 1, disclosing encoding of video data for transmission and/or storage and later decoding; paragraph [0019], disclosing signaling of information associated with immersive media) comprising:
a set of one or more tracks (Deshpande: paragraph [0034], disclosing tracks associated with the immersive media data), wherein each track of the set comprises associated to-be-decoded immersive media data that corresponds to an associated spatial portion of immersive media content that is different than the associated spatial portions of other tracks in the set of tracks (Deshpande: Fig. 4, paragraph [0035], disclosing that the immersive media data is associated with coordinates of omnidirectional video; paragraph [0034], disclosing that regions of the omnidirectional video may be delivered depending on a particular viewport and that each sub-picture bitstream may be encapsulated in a file as its own track—e.g., with the tracks having different spatial portions of the omnidirectional video based on the view ports); and
metadata specifying a six degree of freedom (6DoE) viewing region in the immersive media content (Deshpande: paragraph [0035], disclosing that various types of metadata may be signaled in the coded video; paragraph [0282], disclosing use of a track to specify VR space boundaries such as six degree of freedom), wherein the metadata comprises first viewing region type data indicating a type of the viewing region (Deshpande: paragraphs [0052] through [0054], disclosing a shape type value to specify the sphere associated with the viewing region); and
performing a decoding operation based on the set of one or more tracks and the viewing region metadata to generate decoded immersive media data for the viewing region (Deshpande: Fig. 1, paragraphs [0141] and [0575], disclosing decoding of the encoded immersive media data; paragraphs [0034] and [0035], disclosing that the media data 1s encoded—and therefore decoded—based on the tracks and viewing region metadata).

Regarding claim 2, Deshpande discloses: The decoding method of claim 1, wherein the viewing region comprises a sub-portion of the viewable immersive media data that is less than a full viewable portion of the immersive media data (Deshpande: paragraph [0034], disclosing that source content may be split into sub- pictures).

Regarding claim 3, Deshpande discloses: The decoding method of claim 2, wherein the viewing region comprises a viewport (Deshpande: paragraph [0028], disclosing that the viewing region may be view port).

Regarding claim 4, Deshpande discloses: The decoding method of claim 1, wherein performing the decoding operation further comprises determining a type of the viewing region based on the first viewing region type data (Deshpande: paragraphs [0257] through [0259], disclosing use of a particular shape type value based on an initial viewing position type).

Regarding claim 7, Deshpande discloses: The decoding method of claim 1, wherein the metadata further comprises second viewing region type data indicating a second type of a second viewing region (Deshpande: paragraph [0257], disclosing use of an initial viewing position type).

Regarding claim 10, Deshpande discloses: The decoding method of claim 1, wherein performing the decoding operation further comprises determining a second type of a second viewing region (Deshpande: paragraph [0257], disclosing use of an initial viewing position type).

Regarding claim 11, Deshpande discloses: The decoding method of claim 1, wherein determining the type of the viewing region comprises determining the viewing region of a recommended type (Deshpande: paragraph [0087], disclosing use of a flag allowable a content creator to indicate a particular recommended viewing orientation).

Regarding claim 12, Deshpande discloses: The decoding method of claim 1, wherein determining the type of the viewing region comprises determining the venting region of an initial type indicating that the viewport is an initial viewport for playback (Deshpande: paragraph [0076], disclosing signaling of an initial viewing orientation metadata).

Regarding claim 13, Deshpande discloses: The decoding method of claim 1, wherein determining the type of the viewing region comprises determining the viewing region of a popular type (Deshpande: paragraph [0083], disclosing signaling of an initial view position).

Regarding claim 14, Deshpande discloses: The decoding method of claim 1, wherein determining the type of the viewing region comprises determining the viewing region of a user-selected type indicating that the viewport is selected by a viewer (Deshpande: paragraph [0034], disclose that omnidirectional video may be delivered depending on a user’s viewport; paragraph [0322], disclosing that a user may select a viewport based on the user’s position).

Regarding claim 15, Deshpande discloses: A method for encoding video data for three-dimensional (3D) immersive media (Deshpande: paragraphs [0004] through [0005]), the method comprising:
encoding immersive meta data (Deshpande: Fig. 1, disclosing encoding of video data for transmission and/or storage and later decoding; paragraph [0019], disclosing signaling of information associated with immersive media), comprising encoding at least:
a set of one or more tracks (Deshpande: paragraph [0034], disclosing tracks associated with the immersive media data), wherein each track of the set comprises associated to-be-decoded immersive media data that corresponds to an associated spatial portion of immersive media content that is different than the associated spatial portions of other tracks in the set of tracks (Deshpande: Fig. 4, paragraph [0035], disclosing that the immersive media data is associated with coordinates of omnidirectional video; paragraph [0034], disclosing that regions of the omnidirectional video may be delivered depending on a particular viewport and that each sub-picture bitstream may be encapsulated in a file as its own track—e.g., with the tracks having different spatial portions of the omnidirectional video based on the view ports); and
metadata specifying a six degree of freedom (6DoE) viewing region in the immersive media content (Deshpande: paragraph [0035], disclosing that various types of metadata may be signaled in the coded video; paragraph [0282], disclosing use of a track to specify VR space boundaries such as six degree of freedom), wherein the metadata comprises first viewing region type data indicating a type of the viewing region (Deshpande: paragraphs [0052] through [0054], disclosing a shape type value to specify the sphere associated with the viewing region), wherein the to-be-decoded immersive media data can be used to perform a decoding operation based on the set of one or more tracks and the viewing region metadata to generate decoded immersive media data for the viewing region (Deshpande: Fig. 1, paragraphs [0141] and [0575], disclosing decoding of the encoded immersive media data; paragraphs [0034] and [0035], disclosing that the media data is encoded—and therefore decoded—based on the tracks and viewing region metadata).

Regarding claim 16, Deshpande discloses: An apparatus configured to decode video data for three- dimensional (3D) immersive media (Deshpande: Fig. 1), the apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor to perform (Deshpande: paragraphs [0578] through [0579], disclosing processing units and associated memory to execute stored instructions):
accessing immersive media data (Deshpande: Fig. 1, disclosing encoding of video data for transmission and/or storage and later decoding; paragraph [0019], disclosing signaling of information associated with immersive media) comprising:
a set of one or more tracks (Deshpande: paragraph [0034], disclosing tracks associated with the immersive media data), wherein each track of the set comprises associated to-be-decoded immersive media data that corresponds to an associated spatial portion of immersive media content that is different than the associated spatial portions of other tracks in the set of tracks (Deshpande: Fig. 4, paragraph [0035], disclosing that the immersive media data is associated with coordinates of omnidirectional video; paragraph [0034], disclosing that regions of the omnidirectional video may be delivered depending on a particular viewport and that each sub-picture bitstream may be encapsulated in a file as its own track—e.g., with the tracks having different spatial portions of the omnidirectional video based on the view ports); and
metadata specifying a six degree of freedom (6DoE) viewing region in the immersive media content (Deshpande: paragraph [0035], disclosing that various types of metadata may be signaled in the coded video; paragraph [0282], disclosing use of a track to specify VR space boundaries such as six degree of freedom), wherein the metadata comprises first viewing region type data indicating a type of the viewing region (Deshpande: paragraphs [0052] through [0054], disclosing a shape type value to specify the sphere associated with the viewing region); and
performing a decoding operation based on the set of one or more tracks and the viewing region metadata to generate decoded immersive media data for the viewing region (Deshpande: Fig. 1, paragraphs [0141] and [0575], disclosing decoding of the encoded immersive media data; paragraphs [0034] and [0035], disclosing that the media data 1s encoded—and therefore decoded—based on the tracks and viewing region metadata).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Stockhammer et al. (US 2019/0104326, referred to herein as “Stockhammer”).

Regarding claim 5, Deshpande discloses: The decoding method of claim 1, as discussed above.
Deshpande does not explicitly disclose: wherein the first viewing region type data is specified by a data structure attribute of the metadata specifying the viewing region; and determining the type of the viewing region comprises reading the data structure attribute.
However, Stockhammer discloses: wherein the first viewing region type data is specified by a data structure attribute of the metadata specifying the viewing region; and determining the type of the viewing region comprises reading the data structure attribute (Stockhammer: paragraph [0038], disclosing use of a manifest of various coding representations stored and accessed using a data structure; paragraph [0032], disclosing determination of a particular viewport).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the data structure of Stockhammer in the decoding method of Deshpande.
One would have been motivated to modify Deshpande in this manner in order to better provide video content according to a variety of coding standards (Stockhammer: paragraphs [0003] and [0004)).

Regarding claim 6, Deshpande and Stockhammer disclose: The decoding method of claim 1, wherein the viewing region type data is specified by an attribute of the metadata specifying the viewing region; and determining the type of the viewing region comprises reading the attribute of the metadata (Stockhammer: paragraph [0038], disclosing use of a manifest of various coding representations stored and accessed using a data structure; paragraph [0032], disclosing determination of a particular viewport).
The motivation for combining Deshpande and Stockhammer has been discussed in connection with claim 5, above.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8 and 9, Deshpande, either alone or in combination with other prior art of record—does not teach, suggest, or fairly discloses where the first viewing region type data and the second viewing region type is specified by a first data structure attribute of the metadata specifying the viewing region and a second data structure attribute of the metadata specifying the second viewing region; and determining the type of the viewing region comprises reading the first data structure attribute and determining the second type of the second viewing region comprises reading the second data structure attribute.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484